983 F.2d 1073
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.THE UNITED STATES OF AMERICA, Plaintiff-Appellee,v.KIRK A. KNITTER, Defendant-Appellant.
No. 91-3842.
United States Court of Appeals, Seventh Circuit.
Dec. 23, 1992.

1
Before POSNER and FLAUM, Circuit Judges, and ZAGEL, District Judge1.

ORDER

2
The Court heard oral argument in this case on September 17, 1992.   We recently received word that the defendant died on November 8, 1992.   Because the defendant died before we were able to decide the merits of his appeal, we order that the appeal be dismissed on suggestion of death, that the district court's judgment be vacated, and that the case be remanded to the district court for dismissal of the indictment as to him.   United States v. Moehlenkamp, 557 F.2d 126, 126 (7th Cir.1977).



1
 Judge James B. Zagel, District Judge from the Northern District of Illinois, is sitting by designation